Citation Nr: 0105972	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-08 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to April 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 RO decision which denied the 
veteran's claims for specially adapted housing or a special 
home adaptation grant, and financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment for an automobile.  In January 2001, the veteran 
provided testimony at a Board hearing in Washington, D.C.


REMAND

This case must now be remanded so that further evidentiary 
development can be completed prior to appellate review.  

Specially adapted housing is available to a veteran who has a 
permanent and total service-connected disability due to:  (1) 
the loss or loss of use of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; or (3) the loss or loss of use of 
one lower extremity, together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance of propulsion as to preclude locomotion 
without the aid or braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.  A special home 
adaptation grant is available to a veteran if he is entitled 
to compensation for permanent and total disability which (1) 
is due to blindness in both eyes with 5/200 or less visual 
acuity or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(a).  

A certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance will be 
provided any eligible veteran or service member whose 
service-connected disability includes loss or permanent loss 
of use of one or both feet or hands.  For adaptive equipment 
eligibility only, ankylosis of one or both knees or one or 
both hips due to service-connected disability is sufficient 
for entitlement to financial assistance.  38 U.S.C.A. 
§§ 3901, 3902; 38 C.F.R. § 3.808. 

The current evidence on file provides an insufficient basis 
to determine whether the veteran meets the above-stated 
requirements.  Among other things, it is unclear whether the 
veteran's service-connected disabilities which include 
diabetes mellitus, peripheral neuropathy of the right and 
left legs, and bilateral peripheral vascular disease result 
in the loss of use of his lower extremities.  38 U.S.C.A. 
§§ 2101, 3901, 3902, 38 C.F.R. §§ 3.808, 3.809(d).  Since the 
veteran last underwent a comprehensive VA compensation 
examination in July 1998, another more current examination is 
warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Additionally, it is noted that during a January 2001 Board 
hearing, the veteran testified that as a result of his 
service-connected disabilities, he sustained a right rotator 
cuff injury.  The veteran's testimony is construed as a claim 
of service connection for a right shoulder disability.  The 
raised claim of service connection for a right shoulder 
disability and the pending claim for specially adapted 
housing or a special home adaptation grant are inextricably 
intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
That is, the service connection claim, which is not in 
appellate status and has not been adjudicated by the RO, is 
intertwined with the specially adapted housing or special 
home adaptation grant claim which is currently on appeal 
because there is a very real potential that the conclusion 
reached in the service connection claim would have a 
meaningful impact upon the issue that is currently in 
appellate status.  As such, the adjudication of the pending 
claim will be held in abeyance pending the resolution of his 
secondary service connection claim. 

Additionally it is noted that during his January 2001 Board 
hearing, the veteran reported he received medical treatment 
for his service-connected disabilities at facilities which he 
identified as the "Old Hospital," Winchester Medical 
Center, Cork Street Hospital, and Valley Medical Center.  It 
is noted that related records have not yet been obtained.  As 
such, efforts should be made to obtain any outstanding 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.
 
2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including but not limited 
to any medical records from the VA 
facility in Martinsburg, West Virginia, 
and "Old Hospital," Cork Street 
Hospital, Valley Medical Center, and the 
Winchester Medical Center.

3.  After the above noted records have 
been associated with the claims folder, 
the veteran should be scheduled for VA 
orthopedic and neurological examinations.  
The claims folder and a copy of the 
Board's remand must be made available to 
the examiners for review prior to the 
examinations.  All findings should be 
reported in detail.  The examiners should 
provide an answer to the following 
questions:

a.  Whether it is at least as likely as 
not that the veteran's service-connected 
disabilities which include diabetes 
mellitus, bilateral peripheral vascular 
disease, and peripheral neuropathy of the 
right and left legs, result in loss of 
use of either, or both, lower extremity?  
If yes, does such loss of use preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair?

b.  Whether it is at least as likely as 
not that the veteran's service-connected 
disabilities result in loss of use of one 
lower extremity together with the loss of 
use of one upper extremity so as to 
preclude locomotion?

c.  Whether it is at least as likely as 
not that the veteran's service-connected 
disabilities result in the loss of use of 
one or both hands?

d.  Whether it is at least as likely as 
not that the veteran's service-connected 
disabilities result in ankylosis of the 
knees and/or hips?

The veteran must be properly informed of 
his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examinations, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should adjudicate the claim of 
service connection for a right shoulder 
disability as well as readjudicate the 
pending claims for entitlement to 
specially adapted housing or a special 
home adaptation grant, and entitlement to 
financial assistance in the purchase of 
an automobile or other conveyance and/or 
adaptive equipment for an automobile.  
The entire claims file must be reviewed 
prior to any adjudicatory action.  If the 
claim is denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence, including all medical evidence 
and statements added to claims folder 
since the last statement of the case), 
and given an opportunity to respond, 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

